     3:04-cr-30032-SEM-TSH # 89    Page 1 of 10                                   E-FILED
                                                        Tuesday, 12 May, 2020 03:48:46 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 04-cr-30032
                                         )
                                         )
JOSEPH ABBEY,                            )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Joseph Abbey’s amended

Motion for Compassionate Release (d/e 86) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On May 7, 2004, Defendant pleaded guilty to one count of

receipt of conspiracy to distribute cocaine base in violation of 18

U.S.C. §§ 841(a)(1) and (b)(1)(C). On August 5, 2005, United States

District Judge Jeanne Scott sentenced Defendant to 106 months’

imprisonment and 6 years of supervised release. Defendant’s term



                              Page 1 of 10
     3:04-cr-30032-SEM-TSH # 89   Page 2 of 10




of imprisonment was later reduced to 91 months based on an

amendment to the United States Sentencing Guidelines. See Text

Order, Mar. 19, 2008. Defendant began his term of supervised

release on October 9, 2009. On May 9, 2011, Defendant’s

supervised released was revoked due to Defendant’s violation of an

order of protection that had been entered against him. At the

supervised release revocation hearing, the undersigned District

Judge sentenced Defendant to 27 months’ imprisonment and 2

years of supervised release. Defendant’s next term of supervision

commenced on October 8, 2013.

     On March 11, 2014, a seven-Count indictment was filed in

this Court, in Case No. 2014-CR-30009. Count One of the

Indictment charged Defendant with conspiracy to distribute

mixtures or substances containing methamphetamine, in violation

of 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(C). Counts Two and Five

charged Defendant with distribution of a mixture or substance

containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)

and (b)(1)(C). Count Three charged Defendant with distribution of a

cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). Count

Four charged Defendant with distribution of heroin, in violation of


                             Page 2 of 10
     3:04-cr-30032-SEM-TSH # 89   Page 3 of 10




21 U.S.C. §§ 841(a)(1) and (b)(1)(C). Count Six charged Defendant

with maintaining a building for the purpose of distributing heroin,

in violation of 21 U.S.C. §§ 856(a)(1) and (b). Count Seven charged

Defendant with maintaining a building for the purpose of

manufacturing methamphetamine, in violation of 21 U.S.C. §§

856(a)(1) and (b).

     On August 22, 2014, Defendant pleaded guilty to Count One

of the Indictment in the 2014 case. On February 2, 2015, the

undersigned District Judge sentenced Defendant in the 2014 case

to 151 months’ imprisonment to be followed by three years of

supervised release. On that same date, the undersigned also

revoked Defendant’s supervised release in the 2004 case and

imposed a sentence of 12 months and 1 day of imprisonment, to be

served consecutively to the term of imprisonment imposed in the

2014 case, with no additional term of supervised release.

     Defendant is currently serving his sentence at FCI El Reno in

El Reno, Oklahoma. Defendant’s projected release date is

November 14, 2025.

     On April 30, 2020, Defendant filed a pro se motion for

compassionate release (d/e 83) pursuant to 18 U.S.C. §


                             Page 3 of 10
     3:04-cr-30032-SEM-TSH # 89    Page 4 of 10




3582(c)(1)(A). On May 7, 2020, Defendant filed an amended motion

for compassionate release (d/e 86). Defendant requests

compassionate release due to the COVID-19 pandemic.

      The United States Probation Office, in a Memorandum (d/e 87)

addressing Defendant’s request for compassionate release, notes

that Defendant has not submitted a proposed release plan.

Therefore, the Probation Office has been unable to verify the

suitability of any proposed residence were Defendant to be released.

      On May 11, 2020, the Government filed a Response to the

Defendant’s Motion for Sentence Reduction (d/e 33) in the 2014

case.1 The Government argues that the Court should deny

Defendant’s compassionate release motion because the Court does

not have the authority to grant the relief requested, because

Defendant has not identified extraordinary and compelling reasons

warranting a sentence reduction, and because Defendant has not

identified any medical issues that place him at greater risk were he

to contract COVID-19. The Government also notes that the Bureau

of Prisons (BOP) has implemented procedures designed to curb the


1 The Government later filed the same response, which the Court notes was
captioned with the case numers of both of Defendant’s cases, in the 2004 case
at docket entry 88.

                               Page 4 of 10
     3:04-cr-30032-SEM-TSH # 89    Page 5 of 10




spread of the virus in its facilities.

     On May 12, 2020, the Court held a video conference hearing

on Defendant’s amended motion. Defendant appeared by telephone

from FCI El Reno. As of May 12, 2020, BOP reports that FCI El

Reno has one confirmed staff case of COVID-19 and no confirmed

inmate cases. See Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed May 12, 2020).

                              II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now


                               Page 5 of 10
     3:04-cr-30032-SEM-TSH # 89   Page 6 of 10




allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.



                             Page 6 of 10
     3:04-cr-30032-SEM-TSH # 89   Page 7 of 10




     The spread of COVID-19 has presented unprecedented

challenges for the country and poses a serious issue for prisons.

Due to the infectious nature of the virus, the Centers for Disease

Control and Prevention (CDC) and state governments have advised

individuals to practice good hygiene and social distancing and

isolation. Socially distancing can be difficult for individuals living

or working in a prison.

     According to the Probation Office’s Memorandum, medical

records from BOP note that Defendant suffers from several skin

conditions, obesity, and a potential unspecified sleep disorder.

Defendant, who is 40 years old, and apart from the health

conditions listed above, appears to be in relatively good health, has

not been diagnosed with any underlying medical conditions that

may increase the serious risks that COVID-19 presents for

Defendant. See Interim Clinical Guidance for Management of

Patients with Confirmed Coronavirus Disease, Centers for Disease

Control and Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (last

accessed May 12, 2020) (stating that for patients in China, case

fatality was higher for COVID-19 patients with comorbidities


                             Page 7 of 10
     3:04-cr-30032-SEM-TSH # 89   Page 8 of 10




including cardiovascular disease, diabetes, chronic respiratory

disease, hypertension, and cancer, and that “[h]eart disease,

hypertension, prior stroke, diabetes, chronic lung disease, and

chronic kidney disease have all been associated with increased

illness severity and adverse outcomes”).

     The CDC has now listed severe obesity—defined as a body

mass index (BMI) of 40 or above—as a risk factor that may increase

the complications from COVID-19. See Groups At Higher Risk for

Severe Illness, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html#severe-obesity (last

accessed May 12, 2020). At the hearing on Defendant’s motion,

counsel for Defendant indicated that Defendant is 5 feet 11 inches

tall, and weighs 235 pounds, which converts to a BMI of 34.2.

While a BMI of 34.2 qualifies as obese, it does not meet the

definition for severe obesity.

     The COVID-19 pandemic does not warrant the release of every

federal prisoner, particularly those who do not have underlying

health conditions that may make them more susceptible to the

disease. Furthermore, Defendant is serving his sentence at a BOP


                             Page 8 of 10
     3:04-cr-30032-SEM-TSH # 89   Page 9 of 10




facility at which there has only been one confirmed staff case of

COVID-19 and no confirmed inmate cases. According to the

Government, BOP has implemented rigorous procedures designed

to mitigate the spread of the virus in its facilities.

     Further, Defendant has nearly five and a half years left on his

sentences. Defendant was charged with the offenses for which he

was convicted in the 2014 case while on supervised release in the

2004 case. Defendant’s supervised release in the 2004 case was

revoked on two occasions—once for violating an order of protection,

and once based on the same conduct for which Defendant was

convicted in the 2014 case. In sum, Defendant has demonstrated

unwillingness or inability to comply with Court orders and terms of

release previously imposed on multiple prior occasions.

     Defendant also has a lengthy criminal history, including

convictions for unlawful communication with a witness, unlawful

violation of an order of protection, resisting a peace officer, driving

under the influence, and delivery of a controlled substance, among

others.

     Finally, Defendant has not proposed any release plan, let

alone an adequate one. Based on Probation’s Memorandum,


                              Page 9 of 10
     3:04-cr-30032-SEM-TSH # 89   Page 10 of 10




Defendant has not indicated where he would reside or how he

intends to provide for himself were he to be released.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Joseph Abbey’s

amended Motion for Compassionate Release (d/e 86) and

Defendant’s pro se Motion for Compassionate Release (d/e 83) are

DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change.



ENTER: May 12, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                            Page 10 of 10
